DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Obvious-type Double Patenting (ODP) Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. (Do not use against patented applications).

Claims 1-35 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 2 of copending Application No.  17/211,323, hereinafter Knowles ‘323.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  For example, Claim 1 of instant Application, respectively contain elements of claims 1-2 of the Knowles ‘323 as follows:  

Claims
Instant
Claims
Knowles ‘323
1
processing nodes
arranged in toroid
layers
arranged along an axis
connected in a ring
in non-axial plane
intralayer respective set
of links between each pair

operate simultaneously
connected to a respective corresponding node in each adjacent layer
by an interlayer link
to form respective rings along the axis;
computer being programmed
embedded one-dimensional logical paths
transmit data around
using all processing nodes of the computer in a sequence

2
1
1
1
1

1

1
1
2
1
1
1
1
1
1
1
1
1
1

toroid configuration
layers
arranged along an axis
non-axial ring
(ring has non-axial plane)
* 
links … two embedded

nodes
operate simultaneously
respective connected
corresponding node
adjacent layer
interlayer link
ring
axis
computer being programmed
embedded
paths
transmit data
all processing nodes
*


Claim 1 of instant Application does not expressly disclose intralayer and computer in a sequence.  However, Claim 3 of Knowles ‘323 does disclose an intralayer is optional to interlayer and Claims 12 and 13 Knowles ‘323 an computer in sequences are alternate or optional.  At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate the options given.  The suggestion/motivation for doing so would have been to experiment with different layer interactions or different sequence alternatives to measure best performances.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 23, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Archer et al. (U.S. Publication 2019/00045003) , hereinafter Archer.

Referring to claim 1, Archer teaches, as claimed, a computer (see Fig. 5; system 200) comprising:

a plurality of interconnected processing nodes arranged in a toroid configuration in which multiple layers of interconnected nodes are arranged along an axis (see Paragraph 29; Note, “Multiple bi-directional chain networks or edge disjointed rings can be formed in many network topologies including n-dimensional torus, 

each layer comprising a plurality of processing nodes connected in a ring in a non-axial plane by at least an intralayer respective set of links between each pair of neighbouring processing nodes (see Fig. 5), the links in each set adapted to operate simultaneously (process can be executed independently on the divided data see Paragraph 56; Note, independently doing includes simultaneous operation); 

wherein each of the processing nodes in each layer is connected to a respective corresponding node in each adjacent layer by an interlayer link to form respective rings along the axis (n-dimensional torus, see Paragraph 29); 

the computer being programmed to provide a plurality of embedded one-dimensional logical paths and to transmit data around each of the embedded one-dimensional logical paths in such a manner that the plurality of embedded one-dimensional logical paths operate simultaneously, each one-dimensional logical path using all processing nodes of the computer in a sequence (see Paragraph 56; Note, “In an example, nodes 102e-102l can be organized as a bi-directional chain network where the bi-directional path is from node 102e, to node 102f, to node 102g, to node 102h, to node 102i, to node 102j, to node 102k, 

As to claims 23 and 31, they are directed to methods to implement the device as set forth in claim 1.  Therefore, they are rejected on the same basis as set forth hereinabove.

Allowable Subject Matter

Claims 2-22, 24-30, and 32-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and overcome the ODP rejections.



Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Hayashi et al. (U.S. Patent 5,689,661) discloses reconfigurable torus network; and

Ben-Michael et al. (U.S. Pub. 2014/0059266) discloses sharing network interface controller.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183